274 S.E.2d 263 (1981)
Erwin WEIDLE, Plaintiff-Employee,
v.
CLOVERDALE FORD, Defendant-Employer, and
International Insurance Company, Defendant-Carrier.
No. 8010IC581.
Court of Appeals of North Carolina.
February 3, 1981.
*264 Hudson, Petree, Stockton, Stockton & Robinson by Grover G. Wilson, Winston-Salem, for defendant-employer and defendant-carrier, appellants.
No brief filed for plaintiff-appellee.
WHICHARD, Judge.
In Lawrence v. Mill, 265 N.C. 329, 330-331, 144 S.E.2d 3, 4 (1965), the North Carolina Supreme Court, per Justice Higgins, stated:
In compensation cases the Commission finds the facts. If the findings have evidentiary support in the record, they are conclusive. However, the question whether the evidence is sufficient to support the findings is one of law to be determined by the courts.
We thus review the evidence here solely to determine its sufficiency to support the findings on which plaintiff's award is based.
The totality of the evidence in this record is the testimony of plaintiff quoted in full above. That testimony, and thus the record in its entirety, is devoid of evidence to support the findings of the Commissioner which were adopted by the Full Commission. The finding based on the Commissioner's personal observation, standing alone, is inadequate; for it affords the appellate court no basis for review.
"The Legislature has provided that the [Workers'] Compensation act shall be liberally construed but it does not permit either the Commission or the courts to hurry evidence beyond the speed which its own force generates." Lawrence, 265 N.C. at 331, 144 S.E.2d at 4-5. There being no evidence in the record to support the finding that the injury to plaintiff's finger resulted in "serious bodily disfigurement" within the meaning of G.S. 97-31(22), the decision of the North Carolina Industrial Commission is
Reversed.
WEBB and HARRY C. MARTIN, JJ., concur.